Mr. Justice Farmer, dissenting: The crux of the question here involved is, conceding appellant’s status to be that of an adopted child of John A. McNamara under the laws of California, do the rights flowing from such status there, confer on him the right to inherit real estate of his adoptive father in Illinois? The authorities unquestionably hold that if such adoption confers the same rights as adoption in Illinois would confer' he is entitled to inherit the real estate here.' Under the laws of Illinois appellant could not have been adopted by McNamara. He could only adopt the child of someone else, and such adoption is required to be by a proceeding in court and a record of it preserved. Neither can an illegitimate child be legitimated in Illinois by the father acknowledging paternity without also marrying the mother. Title to land in Illinois is not to be transferred by operation of the laws of a foreign State but only in the mode prescribed by the laws of this .State. (City Ins. Co. v. Commercial Bank, 68 Ill. 348.) The general rule that the status of a person as fixed by the law of the domicile will be recognized in other jurisdictions for the purpose of descent of real estate is subject to the qualification that unless the rights flowing from the status of the domicile are consistent with and not contrary to the laws and policy of this State the law of the foreign State cannot control the right to inherit land in this State. -I The comity between the States does not require one State to recognize the right of another State to make laws to control the inheritance of land in another State. The law of the State in which the land is situated governs the descent, and not a decree of a court or a statute of another State. What was done in California to fix the status of appellant in that State as the adopted child of McNamara could have no such effect under our laws. The public policy of this State, as declared by our laws, does not permit the adoption of an illegitimate child by the father/ Our law permits the legitimation of such a child, but that must be done by the father marrying the mother and acknowledging the child to be his. The status of appellant, therefore, was created in California by virtue of laws contrary to and inconsistent with the laws and policy of this State, and to give him the right to inherit land in Illinois, it must be held that the transmission of land by inheritance in Illinois is governed not by our law but by the law of California. This, it was held in Keegan v. Geraghty, 101 Ill. 26, will not be permitted. The proceeding in California which fixed appellant’s status in that State is not recognized by the laws of this State as an adoption or legitimation, and had the same thing been done in this State that was done in California it would not have given appellant the right to inherit the land. For the courts of this State to give him that right requires holding .the laws of California conferred rights on residents of that State to inherit land in Illinois which our laws deny to residents of this State. That denies the sovereignty of the several States to determine the rules of descent and heirship of property within their respective borders, and, as I understand, is contrary to the decisions on that question. In my opinion the decree of the circuit court should be affirmed.